EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. David Gervasi on April 2, 2021.
The application has been amended as follows:
Please add the following claims:
21. (New) The method of claim 11, wherein during the applying of the vacuum to the first vacuum bag, the vacuum cannot be applied to the second vacuum bag.
22. (New) The method of claim 10, wherein the Y-shaped frame comprises a rod attached to a base.
23. (New) The method of claim 11, wherein the frame comprises a plurality of winches.

Allowable Subject Matter
Claims 1, 4-11 and 13-23 allowed.
The following is an examiner’s statement of reasons for allowance.
With regard to claims 1, 4-11 and 13-20, see the reasons for allowance from the Office Action mailed February 17, 2021.  Claims 21 and 23 depend from claim 11 and claim 22 depends indirectly from claim 1.  These dependent claims are therefore also deemed non-obvious for the reasons set forth with respect to claims 1 and 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER W. RAIMUND whose telephone number is (571) 270-7560.  The examiner can normally be reached on M-Th 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571) 270-5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/CHRISTOPHER W. RAIMUND/
Examiner
Art Unit 1746



/MICHAEL N ORLANDO/Supervisory Patent Examiner, Art Unit 1746